NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/8/2021 have been fully considered but they are not persuasive.
The applicant argues that:
“Applicant respectfully submits that these passages of Long, or any other passages thereof, do not teach an on-site computer 64 controlling operation of the equipment 63, let alone an engine thereof. In fact, Applicant could find no mention whatsoever in Long concerning the equipment 63, the crane 300 or the mooring system 400 having their own engines and engine controllers controlling operation thereof. Moreover, Long teaches, at paragraph [0152], that the on-site computer 64 of the managing system is “new.” As a result, one can assume that the new on-site computer 64 is not relevant to the control of the operation of the corresponding equipment 63, which was deemed functional prior to the integration of Long’s managing system, but rather useful in the supplemental layer of monitoring brought by Long’s managing system (page 5, remarks).”
“In the present case, the Examiner has erred in the mapping of the claimed engine controller and has therefore not established that each element of the claims is disclosed in Long. In fact, Applicant respectfully submits that none of the obtaining, transmitting, receiving, comparing and issuing steps recited in claims 1 and 11 are actually performed at an engine controller controlling operation of the machinery equipment. In view of the above, Applicant respectfully submits that independent claims 1 and 11, and claims 2-10 and 12-20 depending either directly or indirectly on independent claims 1 and 11, are new in view of Long (page 5, remarks).”
The Examiner respectfully disagrees.  Long describes a system and method for equipment monitoring the life cycles of equipment where the system may be 
The claimed merely states an “engine” and an “engine controller configured for controlling operation of the engine”, without further clarifying any other distinctive characteristics of said engine, said engine controller, and any specific operations of the engine that the engine controller implements, and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the onsite computer 64 may be interpreted as the claimed engine controller that is configured for controlling the engine as it obtains usage data (the measured parameters which correspond to the sensor inputs 302 and 402) from machinery that is being monitored which may include an engine or pump as discussed by Long (paragraph 3) and implements desired operations of the system and/or engine (paragraphs 34-43, 177, 220, and 230).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long et al. U.S. Patent Application Publication 2005/0143956.
With respect to claims 1, 5-7, 9-11, 15-17, and 19-20, Long teaches a method for validating component integrity in an turbojet engine (the useful life of components in an engine is determined, figures 1 and 2, paragraph 3), comprising: obtaining, at an engine controller configured for controlling operation of the engine (paragraphs 30-43 and 220), first usage data associated with a period of operation of the engine (sensor inputs 302 and 402 communicate operating data to PLCs 304 and 404, paragraph 91, step 1210, figure 2); transmitting, from the engine controller to a first presentation device, an indication of the first usage data (a real time request for data may be made by a user via a computer system 40, step 1212, paragraph 933, the real time monitoring may be displaying to a user, paragraph 225, figure 23); receiving, at the engine controller from an input device, second usage data associated with the period of operation of the engine (operating data for the engine is accessed which is used for duty analysis for the engine component, steps 1216 and 1218, paragraphs 94); comparing, at the engine controller, the first usage data to the second usage data (the sensed data and accessed data are compared, step 1220, paragraph 95); and based on the comparing, wherein comparing the first usage data to the second usage data by determining a difference between the first usage data and the second usage data; and comparing the difference to a predetermined threshold value (the difference between the actual duty profile and theoretical profile is determined, paragraph 86), and issuing an alert to a second presentation device independent from the first presentation device (a message is generated based on the comparison that maintenance service needs to be scheduled for a component, step 1232, paragraph 97).
With respect to claims 2-4, 8, 12-14, and 18, Long teaches wherein issuing the alert to the second presentation device based on the comparing comprises issuing the alert when the first usage data and the second usage data differ by an amount greater than a threshold or if the data match within a threshold (a warning may be issued to an alarm if the data exceeds a critical limit, paragraphs 212-213).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        11/17/2021